This defendant, Shackelford, was evidently the "getaway driver." The actual robber was armed with a gun and fired a shot. While Shackelford's responsibility is unquestioned, I fail to understand how he could have committed the "worst form" of the offense — surely being armed and shooting at someone is worse than being unarmed and not shooting at anyone. Mr. Banks, the shooter, received a lesser sentence for the crime of Aggravated Robbery and Attempted Murder! How Mr. Shackleford committed a "worse form" than Mr. Banks is difficult to understand. I would hold that the record does not support the sentence, and instead impose a sentence of seven years.